ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’OR MONÉTAIRE

PRIS A ROME EN 1943
(QUESTION PRELIMINAIRE)

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

ARRÊT DU 15 JUIN 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943
(PRELIMINARY QUESTION)

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

JUDGMENT OF JUNE 15th, 1954
Le présent arrêt doit être cité comme suit:

« Affaire de l'or monétaire pris à Rome en 1943
(question préliminaire),
Arrêt du 15 juin 1954: C.I.J. Recueil 1954, p. 19.»

This Judgment should be cited as follows :

“Case of the monetary gold removed from Rome in 1943
(Preliminary Question),
Judgment of June 15th, 1954: I.C.J. Reports 1954, D. 19.”

 

N° de vente: 119
Sales number

 

 

 
1954
Le 15 juin
Rôle général
n° 19

19

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1954

15 juin 1954

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1945
(QUESTION PRÉLIMINAIRE)

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-

BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

Partie III de l'accord de Paris de 1946 concernant les réparations.
— Accord de Washington de 1951 prévoyant un arbitrage. — Déclaration.
de Washington accompagnant l'accord de Washington. — Requête de
l'Italie : prétention à recevoir l'or et revendication d'une priorité sur
la prétention du Royaume-Uni. — Question préliminaire présentée
par le demandeur. — Effets sur la requête de l'exception d'incompétence
de l'Italie. — L'exception n'implique pas que la requête n'est pas
conforme à la déclaration de Washington ni qu’elle est retirée ou annulée.

Les Parties ont conféré juridiction à la Cour. — La juridiction.
n'est pas de même étendue que la mission confiée à la Cour. — Question
essentielle : prétendue responsabilité internationale de l’Albanie envers
l'Italie. — Nécessité du consentement de l'Albanie. — Question de
l'intervention. — Article 59 du Statut. — La juridiction conférée à
la Cour ne l'autorise pas à décider de la prétention italienne sur l'or.
— La question de la priorité dépend de la question de la prétention
de Vitalie sur Vor. — La Cour ne peut statuer sur la question de
priorité.

ARRÊT

Présents : M. GUERRERO, Vice-Président faisant fonction de Pré-

sident en l'affaire; Sir Arnold McNatr, Président ;
MM. Baspevant, HACKWORTH, WINIARSKI, ZORICIÉ,
KLAESTAD, BADAWI, READ, Hsu Mo, LEvI CARNEIRO,
ARMAND-UGON, KoJEvVNIkov, jJuges; M. G. MORELLI,
Juge ad hoc; M. LOPEz OLIVAN, Greffier.
20 AFFAIRE DE L'OR MONÉTAIRE (ARRÊT DU 15 VI 54)

En l'affaire de l’or monétaire pris à Rome en 1943,

entre
la République italienne,
représentée par
M. Casto Caruso, ambassadeur d'Italie aux Pays-Bas,
comme agent,
assisté par

M. Tomaso Perassi, professeur de droit international à la
faculté de droit de l’Université de Rome,

comme conseil,
et

la République française,

représentée par
M. André Gros, professeur des facultés de droit, jurisconsulte
du ministère des Affaires étrangères,

comme agent,

assisté par

M. Philippe Monod, ministre plénipotentiaire,
comme conseil et agent par interim,

le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,

représenté par
Sir Gerald Fitzmaurice, K. C. M. G., jurisconsulte du ministère
des Affaires étrangères,

comme agent,

assisté par
M. J. E. S. Fawcett, D..S.C., membre du barreau anglais,

comme conseil,
les Etats-Unis d'Amérique,

représentés par
l'honorable Herman Phleger, jurisconsulte du département
d'État,

comme agent,
21 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

La Cour,
ainsi composée,
rend l'arrêt suivant:

Dans une déclaration signée par eux à Washington, le 25 avril
1051, les Gouvernements de la République française, du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord et des États-Unis
d'Amérique, envisageant le cas où, selon un avis arbitral qu'ils
sollicitaient, une certaine quantité d’or enlevé 4 Rome par les
Allemands en 1943 serait reconnue appartenir à l’Albanie, conve-
naient entre eux de faire remise de la quantité d’or devant, en
conséquence de cet avis, revenir à l’Albanie, non à l’Albanie
elle-même mais au Royaume-Uni, en satisfaction partielle de
l'arrêt rendu par la Cour le 15 décembre 1949 en l'affaire du
détroit de Corfou,

«à moins que, dans un délai de go jours à compter de la
communication à l'Italie et à l’Albanie de l’avis de l'arbitre,
ou bien :

a) l’Albanie ait saisi la Cour internationale de Justice en vue
de décider s’il est convenable que l'or, sur lequel l’Albanie a établi
des droits à réclamation aux termes de la partie III, soit remis
au Royaume-Uni en satisfaction partielle du jugement de l'affaire
du canal de Corfou ; ou bien

b) Vitalie ait saisi la Cour internationale de Justice en vue de
décider si, du fait de tous droits qu’elle soutient avoir ,/4r suite
du décret albanais du 13 janvier 1945 ou des clauses du traité de
paix avec l’Italie, l’or doit être remis à l'Italie plutôt qu’à l’Albanie
et ait convenu d'accepter la juridiction de la Cour pour décider
la question de savoir si la prétention du Royaume-Uni ou celle
de l'Italie à recevoir Por doit avoir priorité, dans le cas où cette
question se poserait. »

Les trois Gouvernements énonçaient en même temps qu’ils accep-
taient comme défendeurs la juridiction de la Cour pour statuer
sur le recours introduit par l'Italie ou par l’Albanie ou par toutes
deux.

L'avis arbitral déclarant que l’or appartenait à l’Albanie en
1943 a été rendu le 20 février 1953. Il a été communiqué le même
jour aux trois Gouvernements, ainsi qu’au Gouvernement italien
et au Gouvernement albanais.

Le Gouvernement albanais n’a pas saisi la -Cour comme le lui
permettait le paragraphe a) de la déclaration de Washington.

Le 19 mai 1953, c’est-à-dire avant l'expiration du délai fixé
par la déclaration des trois Gouvernements, le représentant diplo-
matique de la République italienne aux Pays-Bas a déposé au
Greffe de la Cour une déclaration par laquelle le Gouvernement
italien, invoquant la résolution du 15 octobre 1946 du Conseil
de Sécurité des Nations Unies, acceptait la juridiction de la Cour

6
22 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

pour les différends visés à la lettre b) de la déclaration du 25 avril
1951. Le Gouvernement italien y prenait expressément les engage-
ments visés par la résolution du Conseil de Sécurité.

Le même jour, le représentant diplomatique de la République
italienne aux Pays-Bas, dûment autorisé par son Gouvernement
et en qualité d’agent, a déposé au Greffe une requête introduisant
contre les Gouvernements de la République française, du Royaume-
Uni et des États-Unis d'Amérique, une instance relative à la
disposition de la quantité d’or monétaire enlevé à Rome. La
requête contient les conclusions suivantes :

«1) que les Gouvernements de la République française, de la
Grande-Bretagne et de l'Irlande du Nord et des Etats-Unis d’Amé-
rique devront remettre à l’Italie la quote-part d’or monétaire, qui
reviendrait à l’Albanie aux termes de la partie IIT de l’acte de
Paris du 14 janvier 1946, en satisfaction partielle des dommages
causés à l'Italie par la loi albanaise du 13 janvier 1945;

2) que le droit de l'Italie à recevoir ladite quote-part d'or moné-
taire doit avoir priorité sur la prétention du Royaume-Uni à rece-
voir lor en satisfaction partielle du paiement du jugement de
l'affaire du canal de Corfou. »

Par les soins du Greffe, la requête a été transmise aux trois
Gouvernements défendeurs le jour même de son dépôt, savoir le
19 mai 1953, et, le 20 mai, au Gouvernement albanais. Elle a
également été communiquée aux autres États admis à ester en
justice devant la Cour, conformément aux dispositions du Statut
et du Règlement.

Par ordonnance du 1‘ juillet 1953, la date d’expiration du
délai pour la présentation du mémoire du Gouvernement italien
a été fixée au 2 novembre 1953, les contre-mémoires des trois
défendeurs devant être présentés pour le 2 mars 1954.

Le 30 octobre 1953, l'agent du Gouvernement italien a déposé
au Greffe un document intitulé « Question préliminaire». Il y
attire l'attention de la Cour sur le fait que la conclusion n° I
énoncée dans la requête invite la Cour à prononcer sur la respon-
sabilité internationale de l’ Albanie envers l'Italie découlant, selon
celle-ci, du décret albanais du 13 janvier 1945. Il remarque que
des doutes peuvent s'élever sur la compétence de la Cour pour
statuer sur une telle question sans le consentement de l’Albanie
et, en conséquence, présente une conclusion par laquelle le Gou-
vernement italien :

«prie la Cour de statuer sur la question préliminaire de sa compé-
tence pour connaître au fond de la demande formulée au n° 1 des
conclusions de la requête présentée à la Cour le 19 mai 1953».

Par ordonnance du 3 novembre 1953, la Cour, sans préjuger
la question de l'interprétation et de l'application de l’article 62

7
23 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

du Règlement, et estimant convenable de donner au Gouvernement
italien l’occasion de préciser sa position et de présenter les docu-
ments sur lesquels il entendait la fonder, a suspendu la procédure
sur le fond et fixé deux délais : l’un pour le dépôt d’un exposé
écrit par le Gouvernement italien, et l’autre pour le dépôt par
les trois Gouvernements défendeurs de leurs observations et
conclusions. Le second délai fut ultérieurement prorogé par ordon-
nance du 26 janvier 1954.

Ces pièces ayant dûment été déposées dans les délais fixés,
l'affaire, en ce qui concerne la question préliminaire, s’est trouvée
en état le 31 mars 1954. Des audiences ont été tenues du 10 au
14 mai 1954 La Cour était présidée par son Vice-Président,
conformément à l’article 13, paragraphe 1, du Règlement, et
comptait sur le siège M. Gaetano Morelli, professeur de droit
international à la faculté de sciences politiques de l’Université de
Rome, désigné comme juge ad hoc par le Gouvernement italien.
Elle a entendu en leurs plaidoiries et réponses : M. Casto Caruso
et M. Tomaso Perassi, au nom du Gouvernement italien, deman-
deur ; au nom des défendeurs, MM. André Gros et Philippe Monod,
pour le Gouvernement français, et sir Gerald Fitzmaurice et
M. J. E. S. Fawcett, pour le Gouvernement du Royaume-Uni.
M. Herman Phleger, agent du Gouvernement des États-Unis, avait
fait savoir que, n'ayant pas l'intention de compléter par un exposé
oral ses observations écrites sur la question préliminaire, il ne
se présenterait pas à l’audience ; il restait toutefois à la disposition
de la Cour.

En ce qui concerne la question préliminaire, les conclusions
ci-après ont été prises par les Parties :

Au nom du Gouvernement italien ;
dans la question préliminaire elle-même :
« Pour les considérations ci-dessus exposées,

Le Gouvernement italien,

Vu l'ordonnance du ier juillet 1953 du Vice-Président de la
Cour internationale de Justice faisant fonction de Président,

Vu l’article 62 du Règlement de la Cour,

Prie la Cour de statuer sur la question préliminaire de sa compé-
tence pour connaître au fond de la demande formulée au n° I des
conclusions de la requête présentée à la Cour le 19 mai 1953 ;»

dans l'exposé sur la question préliminaire :
« Pour les considérations ci-dessus exposées,
Plaise à la Cour
Dire et juger :
24

AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

Que la déclaration accompagnant la publication de l'accord
entre les Gouvernements de la République française, du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord et des États-Unis
d'Amérique soumettant à un arbitre certaines réclamations concer-
nant de l’or pillé par les Allemands à Rome en 1943 n’est pas
titre suffisant à fonder la compétence de la Cour pour connaître
au fond de la demande formulée au n° 1 des conclusions de la
requête présentée à la Cour par le Gouvernement de la République
italienne le 19 mai 1953;

Que par conséquent la Cour n’est pas compétente pour statuer
sur le fond de ladite demande ; »

à titre de conclusions finales, énoncées à l’audience du 13 mai 1954 :

« Plaise à la Cour

Dire et juger :

Que la déclaration accompagnant la publication de l'accord
entre les Gouvernements de la République française, du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord et des Etats-Unis
d'Amérique soumettant à un arbitre certaines réclamations concer-
nant l'or pillé par les Allemands à Rome en 1943 n’est pas titre
suffisant à fonder la compétence de la Cour pour connaître au
fond de la demande formulée au n° x des conclusions de la requête
présentée à la Cour par le Gouvernement de la République italienne
le 19 mai 1953;

Que par conséquent la Cour n’est pas compétente pour statuer
sur le fond de ladite demande ;

Que la Cour, quelle que soit sa décision sur la question de com-
pétence ci-dessus indiquée, n’est pas compétente pour statuer sur
les demandes formulées aux nes 1) et 2) des conclusions du Gouver-
nement du Royaume-Uni en date du 26 mars 1954.»

Au nom du Gouvernement du Royaume-Uni ;
dans les observations et conclusions sur la question préliminaire :

« Pour ces motifs, le Gouvernement du Royaume-Uni, tout en
se réservant le droit, si nécessaire, de développer à un stade ultérieur
son argumentation sur le point de compétence, prie la Cour de
dire et juger :

1) qu'en raison de l'exception d’incompétence soulevée par le
Gouvernement italien, sa requête à la Cour du 19 mai 1953 ne
répond pas ou ne répond plus aux conditions et intentions de la
déclaration tripartite de Washington du 25 avril 1951 et est, par
conséquent, nulle et non avenue, de telle sorte que la Cour n'est
plus saisie «en vue de décider » la question que la déclaration
tripartite habilitait l'Italie à soumettre à la Cour ;

Subsidiairement,

que l'exception d’incompétence soulevée par le Gouvernement
italien équivaut à un retrait ou à une annulation de sa requête
du 19 mai 1953 et enlève toute qualité à l'Italie pour continuer
à procéder aux termes de la déclaration tripartite de Washington ;
25 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

2) qu'en conséquence, le Royaume-Uni est fondé, aux termes
de la déclaration tripartite de Washington, à recevoir l’or comme
si l'Italie, de même que l’Albanie, n’avait pas saisi la Cour en vertu
des dispositions pertinentes de la déclaration ; »

à titre de conclusions finales, énoncées à l'audience du 14 mai 1954 :

«1} Que, en raison de l'exception de l’Italie fondée sur un pré-
tendu défaut de compétence de la Cour, sa requête du 19 mai 1953

a) n’est pas conforme aux conditions et intentions de la déclaration
tripartite de Washington du 25 avril 1951, ou
subsidiairement

b} a été, en fait, retirée ou annulée par l'Italie et est, par consé-
quent, nulle et non avenue ;

2) que, dans ces conditions, Italie doit être considérée comme
n’ayant pas saisi la Cour au sens et aux fins de la déclaration
tripartite de Washington.

Subsidiatrement

3) que si, contrairement aux prétentions du Royaume-Uni,
la Cour juge la requête de l'Italie encore valable et existante, elle

a compétence pour statuer au fond sur les questions à elle soumises
par cette requête. »

Le Gouvernement français et le Gouvernement des États-Unis
d'Amérique n’ont pas déposé de conclusions formelles.

*
* *

L’origine de la présente affaire doit étre cherchée dans la partie ITI
de l'accord concernant les réparations à recevoir de l’Allemagne,
l'institution d’une agence interalliée des réparations et la resti-
tution de l’or monétaire, signé à Paris le 14 janvier 1946. Cette
partie III, dans son article unique, contient des dispositions rela-
tives à la restitution de l’or monétaire trouvé en Allemagne ou
en pays tiers. D’après ces dispositions, tout cet or monétaire « sera
réuni en une masse commune pour être réparti à titre de restitution »
entre les pays qui peuvent établir qu’une quantité déterminée
d’or monétaire leur apparteriant «a fait l’objet de spoliations par
l'Allemagne ou, à une date quelconque après le 12 mars 1938,
de transfert illégitime en territoire allemand». La République
française, le Royaume-Uni et les États-Unis d'Amérique sont
signataires de l'accord de Paris, ainsi que l’Albanie et d’autres
États ; l'Italie a adhéré aux dispositions de la partie ITI de l’accord
par un protocole signé à Londres, le 16 décembre 1947.

L’exécution des dispositions de la partie III de l’accord de
Paris ayant été confiée aux Gouvernements de la République fran-
çaise, du Royaume-Uni et des États-Unis, ceux-ci nommèrent une

ro
26 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

commission tripartite pour coopérer à la répartition de la masse
d’or monétaire. Un problème cependant, celui de l’or de la Banque
nationale d’Albanie enlevé à Rome en 1943 et réclamé sur la base
de la partie III de l'accord de Paris par l’Albanie d'un côté et
par l'Italie de l’autre, a soulevé «des questions controversées de
droit et de fait » que ni la commission tripartite ni les trois Gou-
vernements ne furent en mesure de résoudre. Dans ces conditions,
les trois Gouvernements signèrent, le 25 avril 1951, l’accord de
Washington par lequel ils décidèrent de soumettre à un arbitre
pour avis la question de savoir si cet or appartenait à l’Albanie,
ou à l'Italie, ou ni à l’une ni à l’autre.

Le 20 février 1953, en réponse à la seule question qui lui avait
été soumise, l'arbitre émit l'avis que l’or en question appartenait
en 1943 à l’Albanie, au sens de la partie III de l'accord de Paris.

Les trois Gouvernements signataires de l'accord de Washington
du 25 avril 1951 l’avaiént accompagné d’une déclaration portant
la même date où ils constataient que, si l'arbitre se pronongait
en faveur de l’Albanie, «les trois Puissances se trouveraient en
présence d’une autre question », l'Italie et le Royaume-Uni récla-
mant l'or pour différentes raisons non couvertes par la partie III
de l'accord de Paris. Au sujet de cette question, les trois Gouver-
nements prenaient une décision qui est à la base de la présente
affaire. Ils convenaient que, si l'arbitre était d’avis que l’Albanie
avait «établi, au titre de la partie III de l'acte de Paris, des
droits à réclamation » concernant l’or dont il s’agit, « ils remettront
l'or au Royaume-Uni en satisfaction partielle du jugement de
l'affaire du canal de Corfou à moins que dans un délai de quatre-
vingt-dix jours à compter de la communication à l'Italie et à
VAlbanie de F’avis de l'arbitre » l’une ou l’autre des conditions
ci-après soit intervenue : ou bien que l’Albanie ait saisi la Cour en
vue de décider s’il est convenable que l'or soit remis au Royaume-
Uni; ou bien que l'Italie ait saisi la Cour en vue de décider si,
du fait de tous droits qu'elle soutient avoir par suite du décret
albanais du 13 janvier 1945 ou des clauses du traité de paix avec
l'Italie, l'or doit lui être remis plutôt qu’à l’Albanie, et si la pré-
tention du Royaume-Uni ou celle de l’Italie à recevoir l'or doit
avoir priorité, dans le cas où cette question se poserait. Les trois
Gouvernements acceptaient enfin comme défendeurs la juridiction
de la Cour aux fins de statuer sur le recours introduit par l'Italie,
ou par l’Albanie, ou par toutes deux, et s’engageaient à se confor-
mer à toute décision arrêtée par la Cour.

L’Albanie, qui n’a pas accepté la juridiction de la Cour, s’est
abstenue de saisir celle-ci. L'Italie, conformément à la déclaration
et dans le délai prescrit, a soumis à la Cour une requête dans
laquelle elle formulait deux demandes concernant l'or, mais, au
lieu de présenter un mémoire sur le fond dans le délai qui lui

II
27 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

avait été imparti par la Cour à cet effet, elle a mis en doute la
compétence de la Cour pour connaître de la première demande
de sa requête. La question de la compétence de la Cour a été
soulevée tout d’abord comme une «question préliminaire ».

En suite de l’ordonnance du 3 novembre 1953, le Gouvernement
italien a présenté un exposé sur la question préliminaire où il
prend une conclusion reproduite à la fin de la réplique orale comme
sa première conclusion finale ; dans cette conclusion, la Cour est
priée de dire et juger que la déclaration de Washington «n’est
pas titre suffisant à fonder la compétence de la Cour pour connaître
au fond de la demande formulée au n° 1 des conclusions de la
requête » ; la raison sur laquelle s'appuie la conclusion de l'Italie
est que l’action visée par la déclaration de Washington et intentée
par l'Italie en conformité avec la déclaration, se dirige en réalité
contre l’Albanie qui n’est pas partie au procès.

*
* *

Au stade actuel de l'affaire, la Cour doit se prononcer sur le
bien-fondé de cette conclusion présentée par l'Italie ; cependant,
certaines particularités de la procédure rendent nécessaire un
examen préalable des questions posées par les conclusions du
Royaume-Uni.

Des trois Gouvernements défendeurs, ceux de la République
française et des États-Unis d'Amérique ont exprimé le désir de
voir la Cour décider au fond l'affaire qui lui avait été soumise,
sans toutefois aller au delà de certaines observations générales
quant à la solution des questions actuellement pendantes devant
la Cour.

Quant au Gouvernement du Royaume-Uni, il a vu dans la
contestation de compétence présentée par l'Italie un motif pour
mettre en doute la valeur de la requête. Ses conclusions principales
visent à faire déclarer par la Cour

« 1) que, en raison de l'exception de l'Italie fondée sur un pré-
tendu défaut de compétence de la Cour, sa requête du 19 mai 1953

a) n’est pas conforme aux conditions et intentions de la décla-
ration tripartite: de Washington du 25 avril 1951 ou,
subsidiairement

b) a été, en fait, retirée ou annulée par l'Italie et est, par consé-
quent, nulle et non avenue ;

2) que, dans ces conditions, l'Italie doit être considérée comme
n'ayant pas saisi la Cour au sens et aux fins de la déclaration
tripartite de Washington. »

A ces conclusions du Royaume-Uni s’oppose la dernière conclu-
sion de l'Italie, formulée par le conseil du Gouvernement italien
à l’audience du 13 mai 1954:

12
28 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

«Que la Cour, quelle que soit sa décision sur la question de
compétence ci-dessus indiquée, n’est pas compétente pour statuer
sur les demandes formulées aux numéros 1) ét 2) des conclusions
du Gouvernement du Royaume-Uni en date du 26 mars 1954. »

Dans ses observations et conclusions sur la question préliminaire,
le Gouvernement du Royaume-Uni priait la Cour de dire qu’en
raison de l'exception préliminaire soulevée par le Gouvernement
italien, la requête ne répond pas ou ne répond plus aux conditions
et aux intentions de la déclaration de Washington ; que la Cour
n’est plus saisie et que l'Italie doit être considérée comme n’ayant
pas saisi la Cour dans les conditions prévues par la déclaration.
La deuxième conclusion était explicite :

«2) Qu'en conséquence, le Royaume-Uni est fondé, aux termes
de la déclaration tripartite de Washington, à recevoir l'or comme
si l'Italie, de même que l’Albanie, n’avait pas saisi la Cour en vertu
des dispositions pertinentes de la déclaration. »

Cette conclusion éclairait le sens de la précédente, mais elle n’a pas
été reproduite dans les conclusions finales et, par conséquent, la
Cour n’a pas à prendre position à cet égard.

Restent cependant les conclusions finales n° I et 2 du Royaume-
Uni dont le libellé a été modifié par rapport à l’énoncé des conclu-
sions prises par le Royaume-Uni dans son exposé écrit, mais sans
qu’aient été modifiés leur sens et leur portée ; il est donc naturel
d'admettre que la dernière des conclusions finales du Gouvernement
italien doit s'appliquer aux conclusions modifiées du Royaume-Uni.

Le Gouvernement italien soutient que la Cour n’est pas compé-
tente pour statuer sur ces conclusions du Royaume-Uni. La Cour
ne saurait se considérer comme incompétente pour statuer sur la
validité, le retrait ou la caducité d’une requête dont elle est saisie :
statuer sur de tels griefs en vue de déterminer la suite qu’elle donnera
à la requête rentre dans l'exercice de sa fonction judiciaire.

Il est assurément insolite que l’État qui a introduit une demande
en présentant une requête vienne contester la juridiction de la
Cour à laquelle il s’est volontairement adressé. Dans le cas présent,
c’est l'Italie qui, après avoir saisi la Cour, a soulevé une question
relativement à la compétence de la Cour. Mais ceci doit être compris
à la lumière des circonstances de l'espèce. Les trois Gouvernements
signataires de la déclaration de Washington ont formulé une offre
collective touchant l’instance actuelle, offre qui a été acceptée par
l'Italie. C’est dans cette déclaration que l’objet de l’action a été
déterminé par avance; c’est encore dans cette déclaration que
les trois Gouvernements ont accepté comme défendeurs la juridic-

13
29 AFFAIRE DE L’OR MONETAIRE (ARRET DU I5 VI 54)

tion de la Cour. Dans ces circonstances, l'Italie, après avoir fait
la démarche initiale, a ressenti un doute sur le point de savoir si
l’objet du différend était tel que la Cour püût en connaître. Elle a
finalement posé la question sous la forme d’une véritable exception
préliminaire.

L’article 62 du Réglement est rédigé dans des termes qui ne
limitent pas au défendeur le droit de présenter des exceptions
préliminaires. Cet article n’exclut pas que, dans des circonstances
telles que celles dans lesquelles la présente affaire a surgi, une
exception préliminaire soit soulevée par le demandeur. L’exception
préliminaire de l'Italie n’est donc pas contraire au Règlement,
non plus qu'au Statut.

Le Royaume-Uni allégue que, par suite de l’objection de l'Italie
à la compétence de la Cour, la requête ne répond pas aux conditions
et intentions de la déclaration de Washington. A l'appui de cette
allégation, l'agent du Gouvernement du Royaume-Uni avance
plusieurs arguments. En premier lieu, l'acceptation non équivoque
de la juridiction de la Cour par l'Italie serait l’une des conditions
contenues dans la déclaration de Washington et, en raison de
l'exception préliminaire, l'acceptation par l'Italie de la juridiction
de la Cour ne pourrait pas être considérée comme non équivoque.
En second lieu la déclaration de Washington contiendrait une autre
condition, à savoir que l'Italie ne pourrait présenter de requête
qu'aux fins de faire statuer sur certaines questions ; or, maintenant,
l'Italie suggérerait que la Cour ne statue pas sur ces questions.
Troisièmement, selon la déclaration de Washington, la requête
devrait être réelle ; elle ne serait pas réelle, à raison de l'objection
de l'Italie à la juridiction.

La Cour estime que l'acceptation par l'Italie de la juridiction est
une chose, alors que le fait par elle de soulever un problème de droit
touchant la juridiction en est une autre. De la présentation d’une
exception préliminaire on ne saurait déduire que l’acceptation par
l'Italie de la juridiction est devenue moins complète ou moins
positive que ne l’envisageait la déclaration de Washington. L'Italie
continue de se tenir pour soumise à la juridiction de la Cour en la
présente instance après avoir soulevé l'exception préliminaire tout
autant qu'avant. Les mêmes considérations s'appliquent à sa
demande aux fins de faire statuer sur les questions énoncées à la
requête. Elle a prié la Cour de régler le problème de la compétence
avant de prononcer sur ces questions. Cela ne veut pas dire qu’elle
demande à la Cour de ne prononcer sur ces questions en aucune
circonstance. Quant au caractère de réalité de la requête italienne,
la Cour se borne à observer que, après avoir été régulièrement
présentée, la requête doit être considérée comme réelle et continuant
à l'être tant qu'elle n’est pas formellement retirée.

Par conséquent, la Cour ne peut accepter la thèse du Royaume-
Uni touchant la non-conformité de la requête aux conditions et
intentions de la déclaration de Washington.

14
30 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

La Cour ne saurait non plus retenir la thèse formulée par le
Royaume-Uni dans sa conclusion finale n° 1 b) et selon laquelle
la requête aurait en fait été retirée ou annulée par l'Italie. Le
Règlement, dans son article 69, prévoit le cas où, au cours d’une
instance introduite par requête, la Partie demanderesse fait connai-
tre par écrit à la Cour qu’elle renonce à poursuivre la procédure ;
dans ce cas, les dispositions de l’article 69 s'appliquent. Le fait par
l'Italie d’avoir soulevé la question préliminaire ne saurait être
considéré comme équivalant à un désistement.

Quant à la conclusion tendant à déclarer la requête italienne
«nulle et non avenue », il suffit de dire que la requête, qui n’était
pas entachée de nullité au moment de son introduction, n’a pu
ultérieurement devenir nulle par suite de la question préliminaire
que l'Italie a soulevée touchant la compétence de la Cour en
l'espèce. |

Ainsi la Cour constate qu'elle a été valablement saisie de la
requête et que cette requête subsiste, contrairement aux conclu-
sions du Gouvernement du Royaume-Uni. Par conséquent, la
Cour doit procéder maintenant à l'examen de l’objection prélimi-
naire de l'Italie en vue de décider si elle’ peut statuer au fond
sur les demandes énoncées dans la requête.

L’objection préliminaire soulevée par l'Italie prend sa forme
précise dans la conclusion principale par laquelle il est demandé à
la Cour de

« Dire et juger :

Que la déclaration accompagnant la publication de l'accord
entre les Gouvernements de la République française, du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord et des États-Unis
d'Amérique soumettant à un arbitre certaines réclamations concer-
nant lor pillé par les Allemands à Rome en 1943 n’est pas titre
suffisant à fonder la compétence de la Cour pour connaître au
fond de la demande formulée au n° 1 des conclusions de la requête
présentée à la Cour par le Gouvernement de la République italienne
le 19 mai 1953;

Que par conséquent la Cour n’est pas compétente pour statuer
sur le fond de ladite demande. »

Le Gouvernement du Royaume-Uni, dans sa conclusion subsi-
diaire, demande au contraire à la Cour de dire et juger :

« que si, contrairement aux prétentions du Royaume-Uni, ja Cour
juge la requête de l’Italie encore valable et existante, elle a compé-
tence pour statuer au fond sur les questions à elle soumises par
cette requête ».

15
31 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

En présentant sa requête, le Gouvernement italien a déclaré se
baser sur les dispositions du paragraphe b) de la déclaration de
Washington. L'objet du différend est le même que celui quiest défini
dans la déclaration. Les Parties contre lesquelles l’instance a été
introduite — à savoir la France, le Royaume-Uni et les États-Unis
d'Amérique — sont celles -qui ont déclaré accepter la compétence
de la Cour pour statuer sur la requête de l'Italie. Dans la décla-
ration, les trois États n’ont pas mentionné d’autre Partie «en
vue de décider » de la question relative à la demande de l'Italie
à recevoir l'or. La Cour constate donc que, dans les rapports
entre ces trois Etats et l'Italie, la requête est conforme à l'offre
énoncée dans la déclaration de Washington.

Les Gouvernements de la France, du Royaume-Uni et des
États-Unis d'Amérique et le Gouvernement de l'Italie ont, par
leurs actes séparés et successifs — l'adoption de la déclaration
de Washington, dans un cas, et, dans l’autre cas, le dépôt, à la
date du 19 mai 1953, de la déclaration d'acceptation de la juri-
diction de la Cour et la présentation de la requête —, soumis à
la Cour une affaire au sens de l’article 36, paragraphe 1, de son
Statut. Ils lui ont ainsi conféré compétence pour traiter des
questions posées dans la requête du Gouvernement italien.

La Cour doit cependant rechercher si cette compétence est de
même étendue que la mission qui lui a été confiée. Au cours de
la procédure orale, l’agent du Royaume-Uni a déclaré que:

«A notre avis, le consentement de l’Albanie n'est pas nécessaire
pour trancher les questions affectant l'Italie du chef de la litt.
b) de la déclaration de Washington, car la seule question soulevée
à propos de ce paragraphe — et une décision que rendrait la Cour
en cette matière serait obligatoire pour les Parties à cet instrument
— est celle de savoir si la part de l’Albanie devrait être remise
au Royaume-Uni ou à l'Italie ; or ces deux Etats, aussi bien que
les deux autres Gouvernements signataires de l'accord de
Washington, ont donné leur consentement et sont présents devant
la Cour.»

Ceci paraît simplifier par trop le problème en présence duquel la
Cour se trouve. Elle n’est pas simplement appelée à dire si For
devrait être remis à l'Italie ou au Royaume-Uni. Elle est invitée
à trancher en premier lieu certaines questions juridiques de la
solution desquelles dépend la remise de l'or.

Par la. première demande de la requête, la Cour est invitée à
dire et juger que les trois États défendeurs « devront remettre à
l'Italie la quote-part d’or monétaire qui reviendrait à l’Albanie
aux termes de la partie III de l’acte de Paris du 14 janvier 1946,
en satisfaction partielle des dommages causés à l'Italie par la
loi albanaise du 13 janvier 1945 ». La déclaration de Washington

16
32 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

avait déjà spécifié l’un des buts de la requête de l'Italie, à savoir
« décider si, du fait de tous droits qu’elle soutient avoir par suite
du décret albanais du 13 janvier 1945 ou des clauses du traité de
paix avec l'Italie, l’or doit être remis à l'Italie plutôt qu’à l’Albanie ».
Les clauses du traité de paix avec l'Italie n’ayant pas été invoquées
au cours de la présente procédure, la Cour ne s'en occupera pas.

La première demande énoncée dans la requête gravite autour
d’une réclamation de l'Italie contre l’Albanie, réclamation d’indem-
nité pour dommage prétendu. L'Italie estime avoir contre l’Albanie
droit à réparation d’un délit international que, selon l'Italie,
l’Albanie aurait commis envers elle. En conséquence, pour déter-
miner si l'Italie a titre à recevoir l’or, il est nécessaire de déterminer
si l’Albanie a commis un délit international contre l'Italie et si
elle est tenue à réparation envers elle ; puis, dans ce cas, de déter-
miner aussi le montant de l'indemnité. Pour trancher ces questions,
il est nécessaire de déterminer si la loi albanaise du 13 janvier 1945
était contraire au droit international. A la solution de ces questions,
lesquelles concernent le caractère licite ou illicite de certains actes
de l’Albanie vis-à-vis de l'Italie, deux États seulement, l'Italie et
l’Albanie, sont directement intéressés. Examiner au fond de telles
questions serait trancher un différend entre l'Italie et l’Albanie.

La Cour ne peut trancher ce différend sans le consentement de
l’Albanie. Mais il n’a été soutenu par aucune des Parties que
l'Albanie ait donné son consentement en l’espèce, ni expressément,
ni implicitement. Statuer sur la responsabilité internationale de
lAlbanie sans son consentement serait agir à l'encontre d’un prin-
cipe de droit international bien établi et incorporé dans le Statut,
à savoir que la Cour ne peut exercer sa juridiction à l'égard d’un
État si ce n’est avec le consentement de ce dernier.

On a fait valoir que l’Albanie aurait pu intervenir. Les dispo-
sitions de l’article 62 du Statut donnent à un État tiers qui « estime
que, dans un différend, un intérêt d’ordre juridique est pour lui en
cause », le droit d’adresser à la Cour une requête. Il a été soutenu
que l'insertion des dispositions relatives à l'intervention montre
que le Statut prévoit la possibilité de continuer la procédure, bien
qu’un État tiers puisse avoir un intérêt d’ordre juridique qui pour-
rait lui permettre d'intervenir. On soutient que le fait qu’un État
tiers, dans le cas actuel l’Albanie, peut décider de ne pas intervenir,
ne devrait pas empêcher la Cour de statuer sur les droits des Parties.

L’Albanie n’a pas adressé à la Cour de requête à fin d’inter-
vention. En l’espèce, les intérêts juridiques de l’Albanie seraient
non seulement touchés par une décision, mais constitueraient
l’objet même de ladite décision. En pareil cas, le Statut ne peut
être considéré comme autorisant implicitement la continuation
de la procédure en l'absence de l’Albanie.

17
33 AFFAIRE .DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

‘On a soutenu également qu’une décision de la Cour sur les
questions soumises par l'Italie dans sa requête serait obligatoire
pour l'Italie et les trois États défendeurs seulement et non pour
l’Albanie. Il est vrai que, selon l’article 59 du Statut, la décision
de la Cour n’est obligatoire que pour les parties en litige et dans le
cas qui a été décidé. Mais cette règle suppose que la Cour est pour
le moins en mesure de rendre une décision qui lie les parties. En
revanche, là où, comme dans le cas présent, la question essentielle à
trancher a trait à la responsabilité internationale d’un État tiers,
la Cour ne peut, sans le consentement de ce dernier, rendre sur
cette question une décision qui soit obligatoire pour aucun État,
ni pour l'État ticrs, ni pour aucune des parties qui sont devant elle.
_ La Cour en conclut que, bien que l’Italie et les trois Etats défen-
deurs lui aient conféré une compétence, elle ne peut exercer cette
compétence en vue de statuer sur la première demande qui lui a
été soumise par l'Italie.

*k
* *

La Cour recherchera maintenant si elle peut statuer sur la seconde
demande énoncée dans la requête du Gouvernement italien. Cette
demande, fondée également sur la déclaration de Washington,
est, ainsi congue: «le droit de l'Italie à recevoir ladite quote-part
d’or monétaire doit avoir priorité sur la prétention du Royaume-
Uni à recevoir l’or en satisfaction partielle du paiement du jugement
de l'affaire du canal de Corfou ».

La seconde demande, à la différence de la première, pourrait
paraître concerner uniquement l'Italie et le Royaume-Uni, qui
ont déjà accepté la compétence de la Cour. Mais, selon la déclara-
tion de Washington, la question relative à la priorité entre la
prétention de l'Italie et celle du Royaume-Uni ne se pose que si,
dans les rapports entre l'Italie et l’Albanie, il a été décidé que
l'Italie doit recevoir l'or. En effet, les mots « dans le cas où cette
question [celle de la priorité] se poserait », figurant dans la déclara-
tion, ne peuvent avoir que la signification suivante: la question
relative à la priorité ne pourrait appeler une décision que si la
Cour avait déjà décidé que l'Italie a établi sa créance contre
l’Albänie, faisant ainsi naître, dans la pensée des trois Gouvernements,
une demande qui entre en concurrence avec celle du Royaume-Uni.

La relation de dépendance entre la seconde demande et la pre-
mière est confirmée par la conclusion italienne elle-même. Lorsque
le Gouvernement italien parle du « droit de l'Italie à recevoir ladite
quote-part d’or monétaire », il ne vise pas un droit hypothétique,
mais bien un droit que l'Italie estime posséder et que, par la pre-
mière conclusion de sa requête, elle demande à la Cour de reconnaître.

Cette dépendance est, en outre, confirmée par les déclarations
des Parties au cours de la procédure écrite et de la procédure
orale. Dans le document déposé le 30 octobre 1953 où le Gouverne-
ment italien a soulevé la question préliminaire, il est dit que la

18
34 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU I5 VI 54)

seconde question soumise par la requête ne se poserait qu’au cas
où la Cour se serait prononcée sur le fond de la première question,
dans le sens demandé par le Gouvernement italien. Le Gouverne-
ment du Royaume-Uni, dans ses observations et conclusions sur
la question préliminaire, a dit également que la question de la
priorité ne pourrait se poser que si la Cour examinait la question
relative à la réclamation de l'Italie contre l’Albanie et la tranchait
en faveur de l’Italie. Au cours des débats oraux, le conseil du
Gouvernement italien et l’agent du Gouvernement du Royaume-
Uni se sont, l’un et l’autre, prononcés dans le même sens.

Le conseil du Gouvernement italien a ajouté, cependant, que
«si la Cour estime que la question concernant la priorité entre
le droit du Royaume-Uni et le droit de l'Italie peut être examinée
sous forme hypothétique, en dehors de l’examen dé la première
demande italienne, le Gouvernement italien, en ce qui le concerne,
n'aurait pas d’objection ». Indépendamment du fait que cette
déclaration, formulée conditionnellement, ne saurait guére étre
interprétée comme une demande formelle invitant la Cour a
examiner la seconde demande sur une base hypothétique, cette
déclaration constituerait en tout cas une proposition nouvelle,
non fondée sur la déclaration de Washington et sur laquelle l’accord
des États défendeurs n’a pas été exprimé. Il est évident que la
Cour ne pourrait donner suite à une telle proposition.

La Cour doit donc conclure que, ne pouvant statuer sur la
première demande de l'Italie, elle doit s'abstenir d'examiner la
question relative à la priorité entre la prétention de l'Italie et celle
du Royaume-Uni.

Par ces motifs,
La Cour,
à l’unanimité,

dit que la compétence à elle conférée par le commun accord de
la France, du Royaume-Uni, des États-Unis d'Amérique et de
l'Italie ne l’autorise pas, en l’absence du consentement de l’Albanie,
à statuer sur la première conclusion de la requête du Gouvernement
italien ;

par treize voix contre une,

dit qu’elle ne peut statuer sur la deuxième conclusion de la
requête du Gouvernement italien.

T9
35 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quinze juin mil neuf cent cinquante-
quatre, en cinq exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République italienne, au Gouvernement de
la République française, au Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord et au Gouvernement des
États-Unis d'Amérique.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) J. Lopez OLIVAN.

Sir Arnold MCNAIR, Président, après avoir voté pour l'arrêt,
a fait la déclaration suivante :

Je suis d’accord pour conclure avec la Cour qu’elle ne peut
statuer sur les deux questions à elle soumises par la requête du
Gouvernement italien, mais les raisons qui m’ont conduit à cette
conclusion sont différentes de celles qui sont énoncées dans l’arrêt
de la Cour. A mon avis, la requête et l’institution de la procédure
présentent un vice fondamental. La Cour est priée de statuer sur
une demande de I’Italie contre l’Albanie, résultant de la loi alba-
naise du 13 janvier 1945. L’Albanie est donc un défendeur essentiel.
Mais la procédure n’a pas été intentée contre l’Albanie et la requête
ne cite pas l’Albanie comme défendeur, bien qu’il n’y ait rien dans
la déclaration de Washington qui empéche le Gouvernement italien
de faire de l’Albanie un défendeur. Je ne puis voir comment un
Etat A, désireux que la Cour statue sur sa demande contre un Etat
B, peut valablement saisir la Cour de cette demande sans faire de
l'État B un défendeur — quel que soit le nombre des autres Etats
qui pourraient étre défendeurs.

20
36 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

M. Reap, juge, se prévalant du droit que lui confère l’article 57
du Statut, joint à l’arrêt l’exposé de son opinion individuelle.

M. Levi CARNEIRO, juge, se prévalant du droit que lui confère
l'article 57 du Statut, joint à l'arrêt l'exposé de son opinion
dissidente.

(Paraphé) J. G. G.
(Paraphé) J. L. O.

ZT
